Title: Thomas Jefferson to John Dortic, 1 October 1811
From: Jefferson, Thomas
To: Dortic, John


          
                  Sir 
                   
                     Monticello 
                     Oct. 1. 11.
          Your favor of Aug. 14. was recieved after an unusual delay of the post. I formerly believed it was best for every country to make what it could make to best advantage, and to exchange it with others for those articles which it could not so well make. I did not then suppose that a whole quarter of the globe could within the short space of a dozen years, from being the most civilized, become the most savage portion of the human race. I am come over therefore to your opinion that, abandoning to a certain degree those agricultural pursuits, which best suited our situation, we must endeavor to make every thing we want within ourselves, and have as little intercourse as possible with Europe in it’s present demoralised state. 
		   
		  
		  
		   
		   
		   
		  wine being among the earliest luxuries in which we indulge ourselves, it is desirable it should be made here, and we have every soil, aspect & climate 
                  
                  
                  
                  
                  
                  
                  
                  of the best wine countries, and I have myself drank 
                     a wine 
                     wines made in this state & in Maryland, of the quality of the best Burgundy.
			 in answer to your enquiries respecting soils & their depth, in
			 this
			 state, I can only say in general that any character, & any depth of soil required may be found in the different parts of the state.
			 I am best acquainted with James river, and may therefore affirm this fact more certainly as to that. the low grounds of that river are a deep vegetable mould, the same for 20. Ft depth. I
			 live in a mountainous country, the vegetable mould of which is from 6. to 12. inches deep, &, below that, many feet of fertile loam without any sand in it. but these soils are probably too
			 rich
			 to make fine wine. 
                  the Italian, Mazzei, who came here to make wine, fixed on these South West mountains, having a S.E. aspect, and abundance of lean & meagre spots of stony & red soil, without sand, resembling extremely the Cote of Burgundy from Chambertin to Monrachet where the famous wines of Burgundy are made. I am inclined to believe he was
			 right in considering 
                     preferring the South Eastern face of this ridge of mountains. it is the first ridge, from the sea, begins on the North side of James river, & extends North Eastwardly thro’ the state under the different names, in different parts of it, of the Green mountain, the Southwest mountains, and Bull run mountains. doubtless however, other parts of the state furnish the proper soil & climate. 
                  beyond the blue ridge the climate becomes severe, & I should suppose less favorable. this, Sir, is as much as my scanty knolege of this subject will
			 permit me to say, and with my best wishes for the success of your enterprize, if you engage in it I tender you the assurance of my respects
          
            Th:
            Jefferson
        